DETAILED ACTION
This Action is responsive to the communication filed on 01/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “partition is between that of each of the LED chips” in Claim 7 must be shown or the features canceled from the claims.  The Drawings show that a partition exists between two LED chips whereas the claim recites a limitation that includes a partition between each of the four LED chips claimed in Claim 1. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuta (WO 2012/121304 A1), in view of Kim (WO 2019/045167 A1).

Regarding claim 1, Sakuta (see, e.g., FIG. 1, FIG. 7) discloses a light emitting diode (LED) package structure, comprising:
a first light emitting portion 7a including a first LED chip 3, the first LED chip 3 emitting a first initial light e.g., blue light, and the first initial light e.g., blue light passing through the first light emitting portion 7a to form a first white light (pg 13, para 1, para 5; pg 15, para 5; pg 16, para 4);
a second light emitting portion 7b including a second LED chip 4 (e.g., front) emitting a second initial light, a third LED chip 4 (e.g., middle) emitting a third initial light, and a fourth LED chip 4 (e.g., back) emitting a fourth initial light (pg 13, para 5; pg 15, para 5);
a partition 6 disposed between the first light emitting portion 7a and the second light emitting portion 7b (pg 13, para 1); and
a surrounding wall 5 disposed around the partition 6, the first light emitting portion 7a, and the second light emitting portion 7b (pg 13, para 1);
Although Sakuta shows substantial features of the claimed invention, Sakuta fails to expressly teach that the first white light has a view angle offset less than 1 degree.
Sakuta does, however, teach that the partition 6 has a height that is less than the height of the surrounding wall 5 (pg 13, para 1). Kim (see, e.g., FIG. 6), on the other hand, teaches that the height of the inner wall 117 is adjusted for light-directing distribution for improving light intensity distribution and luminance distribution, which will affect the view angle offset (pg 17, para 5; pg 19, para 2). However, differences in view angle offset will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such view angle offset difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the view offset angle, it would have been obvious to one of ordinary skill in the art to use or modify the partition of Sakuta, in view of the teachings of Kim, to provide a view angle offset less than 1 degree through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed view angle offset or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 2, Sakuta (see, e.g., FIG. 1, FIG. 7) teaches that the partition 6 has a height less than that of the surrounding wall 5 (pg 13, para 1).

Regarding claim 6, although Sakuta shows substantial features of the claimed invention, Sakuta fails to expressly teach that each of the first white light, the second initial light, the third initial light, and the fourth initial light has a view angle offset less than 7 degrees.
Sakuta does, however, teach that the partition 6 has a height that is less than the height of the surrounding wall 5 (pg 13, para 1). Kim (see, e.g., FIG. 6), on the other hand, teaches that the height of the inner wall 117 is adjusted for light-directing distribution for improving light intensity distribution and luminance distribution, which will affect the view angle offset (pg 17, para 5; pg 19, para 2). However, differences in view angle offset will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such view angle offset difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the view offset angle, it would have been obvious to one of ordinary skill in the art to use or modify the partition of Sakuta, in view of teachings of Kim, to provide a view angle offset less than 1 degree through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed view angle offset or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 7, although Sakuta shows substantial features of the claimed invention, Sakuta fails to expressly teach that a height of the partition is between that of each of the LED chips and 80% of that of the surrounding wall.
Sakuta does, however, teach that the partition 6 has a height that is less than the height of the surrounding wall 5 (pg 13, para 1). Kim (see, e.g., FIG. 6), on the other hand, teaches that the height of the inner wall 117 is adjusted for light-directing distribution for improving light intensity distribution and luminance distribution (pg 17, para 5; pg 19, para 2). However, differences in height will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such height difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the height of the partition between each of the LED chips is 80% of that of the surrounding wall, it would have been obvious to one of ordinary skill in the art to use or modify the height of the partition of Sakuta, in view of the teachings of Kim, to provide a partition height that is 80% of the surrounding wall through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed height of the partition or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 8, Sakuta (see, e.g., FIG. 1, FIG. 7) teaches that the first initial light is blue (pg 15, para 5).

Regarding claim 9, Sakuta (see, e.g., FIG. 1, FIG. 7) teaches that a wavelength conversion element 12 containing phosphor 14, the wavelength conversion element 12 covering the first LED chip 3 (pg 14, para 4).

Regarding claim 11, Sakuta (see, e.g., FIG. 1, FIG. 7) teaches an encapsulant 17, 23, the encapsulant 17, 23 covering the second LED chip 4 (e.g., front), the third LED chip 4 (e.g., middle), and the fourth LED chip 4 (e.g., back).

Regarding claim 12, Sakuta (see, e.g., FIG. 1, FIG. 7) teaches that the encapsulant 17, 23 further covers the partition 6 and the wavelength conversion element 12 (pg 14, para 4, para 6; pg 15, para 2).

Regarding claim 15, Sakuta (see, e.g., FIG. 1, FIG. 7) teaches that the encapsulant 17, 23 has a light transmittance greater than 80% (pg 17, para 7).
Examiner Note: The encapsulant of Sakuta is of the same material, e.g., resin, as disclosed by applicant (see, e.g., page 14, paragraph 1 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuta (WO 2012/121304 A1), in view of Kim (WO 2019/045167 A1), and further in view of Yun (US 11,387,395).

Regarding claim 10, although Sakuta/Kim show substantial features of the claimed invention, Sakuta/Kim fail to expressly teach that an amount of the phosphor of the wavelength conversion element is between 5 wt% and 45 wt%.
Sakuta does, however, teach that the wavelength conversion element 12 contains phosphor 14 (pg 14, para 4). Yun, on the other hand, teaches that an amount of the phosphor of the wavelength conversion element 51 is between 5 wt% and 45 wt% (col. 12, lines 28-32). However, differences in weight % will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such weight % difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the amount of phosphor in the wavelength conversion element as being between 5 wt% and 45 wt%, it would have been obvious to one of ordinary skill in the art to use or modify the amount of phosphor in the wavelength conversion element in Sakuta as being between 5 wt% and 45 wt% as in Yun through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed weight % or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 13, although Sakuta/Kim shows substantial features of the claimed invention, Sakuta/Kim fail to expressly teach that the encapsulant contains a diffuser.
Yun (see, e.g., FIG. 4) teaches the encapsulant 41 contains a diffuser for the purpose of improving light uniformity (col. 8, lines 5-9, line 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the diffuser of Yun in the encapsulant of Sakuta for the purpose of improving light uniformity (col. 8, lines 5-9).

Regarding claim 14, Yun (see, e.g., FIG. 4) teaches that an amount of the diffuser in the encapsulant 41 is between 0.1 wt% and 5.0 wt% (col. 8, lines 24-25).

Allowable Subject Matter
Claims 3-5 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817